
	
		III
		Calendar No. 721
		111th CONGRESS
		2d Session
		S. RES. 680
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2010
			Mr. Kerry (for himself,
			 Mr. Bingaman, Ms. Snowe, Mr.
			 Cardin, Mr. Whitehouse,
			 Mr. Merkley, Mr. Sanders, Mrs.
			 Shaheen, Mrs. Murray,
			 Mr. Menendez, and
			 Mr. Levin) submitted the following
			 resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			December 20, 2010
			Reported by Mr. Kerry,
			 with amendments and amendments to the preamble and an amendment to the
			 title
			Omit the part struck through and insert the part
			 printed in italic
		
		RESOLUTION
		Supporting international tiger conservation
		  efforts and the upcoming Global Tiger Summit in St. Petersburg, Russia.
		  
	
	
		Whereas wild tiger populations have dwindled from
			 approximately 100,000 at the beginning of the 20th century to as few as 3,200
			 in 2010, and only approximately 1,000 wild tigers are breeding females;
		Whereas tigers now occupy a mere 7 percent of the habitat
			 that tigers historically have occupied;
		Whereas poaching, illegal wildlife trade, habitat
			 conversion, depletion of prey base, conflict between humans and wildlife, and
			 other pressures continue to threaten the last wild tigers;
		Whereas the remaining tiger habitat in Asia supports some
			 of the richest biodiversity and some of the poorest human populations;
		Whereas the remaining tiger habitat benefits local human
			 populations by providing watersheds and buffers against natural disaster and
			 contributing to livelihoods;
		Whereas the remaining tiger habitat in
			 Asia represents some of the largest intact storehouses of terrestrial carbon on
			 Earth, containing an average of 31/2 times more carbon
			 than areas outside of tiger habitat;
		Whereas the tiger, an iconic species worldwide, can act as
			 both a catalyst and a symbol for the conservation of the last great forests of
			 Asia;
		Whereas 2010, the Year of the Tiger in the
			 Chinese calendar and beyond, presents a global opportunity to commit to halting
			 the decline in tigers and to ensuring the doubling of the numbers of tigers by
			 the next Year of the Tiger in 2022;
		Whereas the Government of Russia
			 is
			 hostinghosted the Global Tiger Summit
			 in St. Petersburg, Russia, on November 22 through 24, 2010;
		Whereas at the Summit, all 13 countries with remaining
			 wild tiger populations
			 are expected to
			 commitcommitted to a Global Tiger
			 Recovery Program;
		Whereas the remaining tiger habitat is located in remote
			 transnational areas, providing an opportunity for transboundary cooperation
			 among countries with remaining wild tiger populations;
		Whereas countries with remaining wild tiger populations
			 need the support and cooperation of the global community to protect and restore
			 wild tiger populations;
		Whereas the United States has been a consistent leader in
			 supporting international tiger conservation; and
		Whereas strong United States support for remaining wild
			 tiger populations, the Tiger Summit, and the Global Tiger Recovery Program will
			 be central to the success of tiger conservation efforts: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the
			 goals of the Tiger Summit, as such goals reinforce the interests of the United
			 States in recovering tigers in accordance with the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.), the Rhinoceros and Tiger Conservation Act of
			 1994 (16 U.S.C. 5301 et seq.), and the Convention on International Trade in
			 Endangered Species of Wild Fauna and Flora, done at Washington March 3, 1973
			 (27 UST 1087; TIAS 8249);
			(2)supports the
			 efforts of United States Government agencies to prevent poaching of tigers and
			 to end trafficking in tigers and tiger parts, including through cooperation
			 with the governments of countries with remaining wild tiger populations in
			 training, capacity building, and law enforcement;
			(3)supports the
			 efforts of the United States Government to protect tigers in the wild and the
			 habitat of tigers through direct conservation assistance;
			(4)acknowledges the
			 important role that tiger habitats play in conserving biodiversity,
			 securing forest carbon,
			 protecting critical watersheds, providing buffers against natural disasters,
			 and supporting livelihoods and human well-being in countries with remaining
			 wild tiger populations;
			(5)applauds the work
			 of multilateral institutions, governmental, and nongovernmental conservation
			 and environmental organizations working to recover tiger populations in the
			 wild;
			(6)commends the
			 Government of Russia for its leadership in hosting the Tiger Summit, which
			 bringsbrought
			 global attention to this important issue and
			 launcheslaunched
			 the immediate implementation of National Tiger Recovery Priorities in each of
			 the 13 countries with remaining wild tiger populations;
			(7)reaffirms the
			 commitment of the United States Government to tiger conservation;
			(8)encourages the
			 highest level of United States
			 engagement in the Tiger Summit and
			 insupport of the outcomes of the
			 Tiger Summit, including the provision of support to countries with remaining
			 wild tiger populations in implementing the National Tiger Recovery Priorities
			 and the Global Tiger Recovery Program; and
			(9)urges concerted
			 coordination among all relevant United States agencies to provide support to
			 countries with remaining wild tiger populations in a manner that enables United
			 States resources to provide maximum conservation benefits.
			Amend the title so as to read:
	 A resolution supporting international tiger conservation efforts and the
	 Global Tiger Summit in St. Petersburg,
	 Russia..
	
		December 20, 2010
		Reported with amendments and amendments to the preamble and
		  an amendment to the title
	
